DETAILED ACTION
The Examiner acknowledges Claims 1, 4, 7, 10 and 18 have been amended.
Response to Arguments
Applicant's arguments with respect to the Claim Objections have been fully considered but they are not persuasive. The Applicant argues Claim 12 has been amended to overcome the objections. However, Claim 12 has not been amended, thus the objections still apply.
Applicant’s arguments and amendments with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of Claims 1, 7, 10 and 18 have been withdrawn. Note: the 112 rejection of Claim 1 was only partly corrected. The Examiner doesn’t see why Line 16 can’t be amended like Line 14.
Applicant's arguments and amendments with respect to the Prior Art rejections have been fully considered but they are not persuasive:
The first argument is that the bottom plate of Kufner is not affixed to the shaft. The Examiner disagrees because Figures 1-2 and 6-10 clearly show the bottom plate affixed to the shaft. The Applicant then concludes with “thus” Kufner does not disclose a particular feature of claim 1. However, the particular feature is not about the bottom plate being affixed to the shaft, but rather about a first orientation of the assembly. Since the Examiner has shown the bottom plate affixed to the shaft, the argument is not persuasive.
The Applicant also argues it would be impossible to try to use the device of Kufner between two adjacent pieces of glass as the bottom plate cannot pivot or rotate to be placed through a seam or gap between two or more pieces of glass. However, looking at the claim nowhere does it require pivoting or rotating the bottom plate. Thus this argument is not persuasive.
Note: It appears the Applicant’s interpretation about “permitting the first member to be placed through a seam or gap between the two or more pieces of glass” is way more limited than what is provided in the claim. The Applicant’s own arguments are introducing steps that are not recited in the claim “pivoting or rotating”. Furthermore, it would seem more details about the pieces of glass and the seam or gap and how the assembly or the first member is inserted into the seam or gap is needed to overcome the Examiner’s interpretation.
The next argument is about the amendment to claim 4 requiring the first member to be permanently affixed to a distal portion of the shaft. However, the Examiner has found this amendment to be new matter as the Specification does not set forth the connection between the first member and the shaft is permanent. Furthermore, even though Kufner sets up his bottom plate to be removable from the shaft the connection between the two needs to be permanent enough for the tile alignment and leveling device to carry out its intended purpose (Paragraph 0035). Once the tiles are aligned and leveled and the setting bed hardens, the shaft can be broken at the separation point in order to reuse the top plate (Paragraph 0035).
The next argument is that Kufner teaches away from the present invention because the bottom plate is positioned in the setting bed and left in place and in the current invention the assembly is placed through a narrow seam before and after use without leaving any pieces of the assembly behind. This argument not persuasive because the Prior Art cannot teach away from limitations that do not exist. The claims do not require removing the assembly through the seam and furthermore without leaving any pieces behind.
The next argument is that the combination of references used by the Examiner is highly suggestive of impermissible hindsight. However, claims 1-2, 4-8, 10 and 14-16 were rejected under 35 USC 102, thus not being obviousness type rejections and therefore no hindsight.
The final argument is that the additional cited art of Pearson and Liebetrau do not teach a tool having a first orientation and a second orientation. However, as the Examiner has shown the primary reference anticipates these limitations. Furthermore, the additional prior art was used to show minor limitations not anticipated with the primary reference but obvious in view of the prior art.
Claim Objections
Claim 12 is objected to because of the following informalities:  It appears as though the word “ergometric” is not the proper word to use but “ergonomic”.  Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The Specification does not set forth the handle comprises at least one ergometric shaped surface as in Claim 12.
Claim Rejections - 35 USC § 112
Claim 1 [and its dependents] are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Examiner finds the use of “may be” on Line 16 to be indefinite.
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification does not set forth the first member is permanently affixed to the distal portion of the shaft.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 10 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication # 2006/0185269 to Kufner.
Regarding claim 1, Kufner teaches in Figures 2 and 6, an assembly [device (Paragraph 0002)] comprising: a shaft (14/14a) (Paragraph 0024) comprising a longitudinal axis, a proximal end and a distal end; a first member (12/12a) [bottom plate (Paragraph 0023)] located adjacent the distal end of the shaft (14/14a) and affixed to the shaft (14/14a) [at separation point 16]; a second member (10/10a) [top plate (Paragraph 0023)] having an opening (24, Fig 4) for receiving the proximal end of the shaft (14/14a) and moveable (Paragraph 0025) along the longitudinal axis of the shaft (14/14a); a fastener (32) [nut (Paragraph 0036)] configured to be received by the shaft (14a) and moveable along the longitudinal axis of the shaft [threaded (Paragraph 0037)]; the first member (12/12a) comprising a first contacting surface and a second contacting surface [surfaces on opposite sides of the shaft]; the second member (10/10a) comprising a first contacting surface and a second contacting surface [surfaces on opposite sides of the shaft], both surfaces oriented in a direction opposite to the first and second contacting surfaces of the first member (12/12a); wherein the assembly is configured to be oriented in at least two positions [see interpretation below of the first and second orientations] including a first orientation [like that of Figure 1 where the first and second members are spaced apart] permitting the first member (12/12a) to be placed through a seam or gap between two or more panels (18) [the second member above the panels and the shaft between the panels (Paragraph 0027)]; wherein the assembly may be oriented in a second orientation [like that of Figure 2 where the first and second members are brought together on the panels] permitting the first and second contacting surfaces of the first member (12/12a) to be placed along a first side of the two or more panels, and further permitting the first and second contacting surfaces of the second member (10/10a) to be placed along a second side of the two or more panels opposite of the first side; and wherein, once the assembly is in the second orientation, the fastener (32) is received by the shaft (14a) and adjusted longitudinally along the shaft to apply pressure to the second member (10a) (Paragraphs 0036-0037). Kufner does not teach the assembly is for use with installation of two or more pieces of glass. However, “for use” is a recitation of the intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, Kufner teaches in Figure 6, the shaft (14a) comprises at least a partially threaded portion (Paragraph 0036) and the fastener (32) has a threaded portion (Paragraph 0037) configured to receive the at least a partially threaded portion of the shaft (14a).
Regarding claim 4, Kufner teaches in Figure 1, the first member (12) is permanently affixed to the distal portion of the shaft (14) [until the time comes to separate the two after installation].
Regarding claim 5, Kufner teaches a layer of material along the first and second contacting surfaces of the first member [the first member is made of metal reinforced plastic (Paragraph 0024) thus the plastic is a material on both sides of the metal core].
Regarding claim 6, Kufner teaches a layer of material along the first and second contacting surfaces of the second member [the second member is made of metal reinforced plastic (Paragraph 0024) thus the plastic is a material on both sides of the metal core].
Regarding claim 7, Kufner teaches the layer of material is a rubber material (Paragraph 0036)].
Regarding claim 8, Kufner teaches in Figure 6, the fastener (32) is a wingnut (Paragraph 0037).
Regarding claim 10, Kufner teaches first member and second member are comprised of a material [metal alloy (Paragraph 0024)].
Regarding claim 14, Kufner teaches in Figure 1, indicia (15) [surface features (Paragraph 0026)] on the shaft (14). A recitation of the intended use of the claimed invention (“to indicate location or orientation”) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 15, Kufner teaches in Figure 1, indicia (15) [surface features (Paragraph 0026)] on the shaft (14). A recitation of the intended use of the claimed invention (“to prevent overtightening”) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 16, Kufner teaches in Figure 2, the two or more panels (18) are abutting but not touching, thereby forming a gap between the two or more panels (18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2006/0185269 to Kufner.
Regarding claim 3, Kufner teaches an assembly but is silent about the thickness of the first member. However, it would have been an obvious matter of design choice to specify a certain thickness for the first member since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In the instant case, it would have been obvious to have the first member thick enough to withstand the subjected forces as well as not too thick to waste materials.
Regarding claim 9, Kufner teaches an assembly with a fastener but does not teach a washer placed along the shaft between the fastener and the second member. However, washers are old and well known and it would have been obvious to one of ordinary skill in the art to try and obtain predictable results. In the instant case, it would have been obvious to one of ordinary skill in the art to use a washer between the fastener and the second member in order to evenly distribute the forces imposed by the fastener onto the second member.
Regarding claim 17, Kufner teaches an assembly but does not teach the panels have mitered surfaces along the gap between the panels. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to miter the edges of the panels since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, a miter would add a visual effect to the gap between the panels.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2006/0185269 to Kufner in view of US Patent # 9,683,363 to Pearson.
Regarding claims 11-13, Kufner teaches an assembly but does not teach a handle on the proximal end of the shaft opposite the first member. However, Pearson teaches in Figure 11A, a removable handle (162) (Column 6, Line 44) on a proximal end of a shaft (160) opposite a first member (16), wherein the handle (162) comprises at least one ergometric shaped surface [a shape a person would be familiar with grasping] on a portion of the handle (162) facing the first member (16) and is selectively removable (Column 6, Lines 44-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a removable handle on the shaft in order to aide in placement of the assembly.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2006/0185269 to Kufner in view of US Patent # 4,571,902 to Liebetrau.
Regarding claim 18, Kufner teaches an assembly but does not teach it is configured to receive caulking or sealant around it and within the gap between the panels. However, Liebetrau teaches the use of sealant between a gap between panels (Column 4, Lines 2-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to seal the gap between the panels in order to make the joint weatherproof.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635